Citation Nr: 1007455	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bipolar 
disorder has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active, honorable service from August 1974 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 Regional Office (RO) in 
North Little Rock, Arkansas rating decision, which declined 
to reopen the Veteran's claim for service connection for 
bipolar disorder due to the absence of new and material 
evidence.

The Veteran had a videoconference hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of the proceeding has been associated with the claims file.

In addition, the Board notes that the medical evidence 
indicates the Veteran has been diagnosed at various times 
with several mental disorders in addition to bipolar 
disorder, including depression NOS, schizoaffective disorder, 
and posttraumatic stress disorder.  The United States Court 
of Appeals for Veterans Claims ("Court") has held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
Veteran's description of the claim, reported symptoms, and 
the other information of record, as the Veteran is seeking 
service connection for his symptoms as opposed to a specific 
diagnosed disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Unlike Clemons, however, this is not a case in which 
VA has failed to consider the issue of service connection for 
psychiatric disorders other than bipolar disorder.  In this 
regard, the Board notes that, in November 2002, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a chronic psychiatric disorder.  The decision 
was not appealed and became final.  A subsequent August 2004 
rating decision denied service connection for certain 
individual psychiatric disorders claimed by the Veteran, to 
include posttraumatic stress disorder, anti-social 
personality, seizure disorder, panic attacks, and manic 
depression, in addition to bipolar disorder.  The Veteran 
also failed to appeal this decision and it became final.  The 
Board notes multiple additional previous denials of service 
connection for various other psychiatric disorders that went 
unappealed and have become final.  Furthermore, during the 
pendency of this appeal, the Veteran has specifically and 
consistently identified his claim as being an attempt to 
reopen the previously denied claim of service connection for 
bipolar disorder.  As the issues of entitlement to service 
connection for a psychiatric disorder in general and specific 
claims of multiple other psychiatric disorders, to include 
posttraumatic stress disorder, anti-social personality, 
seizure disorder, panic attacks, nervous condition, anxiety, 
and manic depression, were the subject of multiple separate, 
unappealed decisions, the Board believes that this case is 
distinguishable from Clemons, and that the Board lacks 
jurisdiction to consider those issues.  Consequently, the 
Board finds that the issue on appeal remains most 
appropriately characterized as being solely a claim to reopen 
the issue of entitlement to service connection for bipolar 
disorder. 
 

FINDINGS OF FACT

1.  An unappealed August 2004 rating decision denied service 
connection for bipolar disorder; the Veteran initiated an 
appeal of the rating action and a statement of the case was 
issued in September 2005, however, the Veteran did not 
perfect an appeal with respect to the August 2004 rating 
decision.  

2.  Evidence received since the August 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the claim for 
entitlement to service connection for a bipolar disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009). 
 
2.  Evidence received since the August 2004 rating decision 
is not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in April 2007 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The April 2007 letter informed the Veteran that his claim had 
been previously denied, and that new and material evidence 
was needed to substantiate the claim to reopen and described 
what would constitute such new and material evidence.  The 
letter also specifically explained the basis of the prior 
denial on the merits, and directed the Veteran to submit any 
new and material evidence relating his bipolar disorder to 
military service and medical evidence establishing a link 
between his bipolar disorder and an injury, disease, or event 
in military service.  This letter was fully compliant with 
the requirements set forth in Kent v. Nicholson.  Id.

The April 2007 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board observes that the Veteran 
has referred to hospitalization records from 1975 while in 
service; however, the Veteran's service treatment records 
include the referenced treatment records, to include 
contemporaneous psychiatric evaluations related to that 
hospitalization, were already of record at the time of the 
August 2004 rating decision discussed below.  The Board also 
notes that, until a claim is reopened, VA does not have a 
duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  

New and Material Evidence 

The Veteran claims he has bipolar disorder as a result of his 
military service.  Specifically, the Veteran contends that 
while riding in a vehicle he fell out and was struck on the 
head by the M-60 he was carrying.  Thereafter, the Veteran 
contends he was hospitalized for five (5) days and diagnosed 
with bipolar disorder.    
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2009).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).

In an August 2004 rating decision, the RO denied service 
connection for bipolar disorder.  The Veteran filed a timely 
notice of disagreement (NOD) and a statement of the case was 
issued in September 2005.  However, the Veteran did not file 
a substantive appeal or otherwise indicate a desire to appeal 
the decision to the Board.  As no correspondence was received 
from the Veteran within the appeal period perfecting his 
appeal with respect to the issue of entitlement to service 
connection for bipolar disorder, therefore, the August 2004 
rating decision is final. 
 
At the time of the August 2004 decision, the record included 
service treatment records showing treatment in May 1975 that 
was initially characterized as either a seizure disorder or 
an anxiety reaction.  At that time, the Veteran indicated 
that he enjoyed his job as a typist, but that the imminent 
possibility of being returned to the field caused significant 
anxiety.  The examiners determined that the Veteran's 
condition was possibly a psychophysiologic reaction.  On 
further examination, however, no psychiatric problems were 
found.  Based on an interview with the Veteran where he 
expressed a desire for a medical discharge due to physical 
problems he was referred for physical evaluation.  A June 
1975 psychiatric evaluation noted that the original seizure 
had been questionable and was more likely emotional than 
physical in nature.  The examiner concluded that the 
Veteran's physical symptoms, including gastrointestinal and 
claimed seizure problems, were on an emotional basis and 
superimposed on a personality disorder.  The Veteran was 
separated from the service in August 1977 and re-enlisted in 
April 1980, at which time no mental problems were reported by 
the Veteran or noted during the entrance examination.    

Prior to the August 2004 rating decision, the claims file 
also included VA and private treatment records showing 
treatment for various psychological problems, to include 
bipolar disorder.  For example, treatment records from August 
1996 indicate a diagnosis of bipolar affective disorder.  
That diagnosis was noted again in April 1998.  In July 1999, 
the diagnosis was noted as bipolar affective disorder or a 
substance-induced mood disorder.  In April and August 2001, 
the Veteran had a noted history of bipolar disorder, but that 
diagnosis was not confirmed at that time.  A June 2004 VA 
treatment record noted a past medical history of bipolar 
disorder versus antisocial and polysubstance abuse.  

The claims file also included multiple statements from the 
Veteran.  These statements included the Veteran's assertion 
that his psychological problems began after experiencing a 
seizure in May 1975 on the firing range.

Potentially relevant evidence received since the August 2004 
rating decision includes records from the Social Security 
Administration (SSA), VA outpatient records, and multiple 
statements from the Veteran, his representative, and fellow 
servicemembers or acquaintances.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id at 284. 
 
As noted above, the Veteran's claim for service connection 
for bipolar disorder was denied previously in an August 2004 
rating decision.  At that time, the RO acknowledged a history 
of bipolar disorder.  Moreover, the RO found no evidence of a 
diagnosis of bipolar disorder while in service or a link 
between any current bipolar disorder and the Veteran's 
military service.  

Again, the Veteran claims he has a current diagnosis of 
bipolar disorder that was caused by some incident or event 
during military service.  As noted, for evidence to be new 
and material in this matter, it would have to tend to link 
his current diagnosis of bipolar disorder to military 
service.  The Board finds the evidence received since the 
August 2004 rating decision does not.

The obtained SSA records include an August 1999 diagnosis of 
a personality disorder.  The records also include VA 
treatment records from the 1990s, including a provisional 
December 1996 diagnosis of bipolar affective disorder, a 
March 1997 notation of a possible history of bipolar 
disorder, and a November 1997 diagnosis of bipolar affective 
disorder.  A July 2007 treatment record notes among the 
Veteran's active problems as bipolar disorder not otherwise 
specified.

The new records also include multiple similar buddy 
statements from fellow service members and other 
acquaintances.  The fellow servicemember stated that the 
Veteran had anxiety problems during service due to the 
constant field duty the battalion was forced to perform.  The 
other statements noted that the Veteran's bipolar disorder is 
an ongoing problem.  The Veteran has offered similar 
statements.  The Veteran also related, as described above, 
that he fell out of a vehicle, was struck by his M-60, and 
was treated for and diagnosed with bipolar disorder in the 
hospital.  

As noted, the medical evidence since August 2004 reflects 
that the Veteran has a current diagnosis of bipolar disorder.  
However, as noted in the August 2004 rating decision, the 
Veteran has an extensive history of bipolar disorder.  The 
Board notes that none of the newly submitted evidence 
indicates that the Veteran's bipolar disorder is related to 
service.  As noted, the Veteran had complaints of anxiety in 
service, but the May 1975 treatment record discussed above 
showed no evidence of current psychiatric problems.  After 
the June 1975 psychiatric evaluation, which found emotional 
problems superimposed on a personality disorder, the Veteran 
served another twenty-six (26) months in the military and was 
honorably discharged.  Moreover, the Veteran was re-admitted 
into the military in April 1980, with no evidence of 
psychiatric problems at that time.  In any event, the service 
treatment records were already of record, and considered, in 
previous final RO decisions.  As noted, none of the newly 
received evidence suggests a link between the Veteran's 
current bipolar disorder and his military service.  

Furthermore, the Board has considered the Veteran's lay 
assertions that his bipolar disorder was caused by his 
military service.  In support of this contention, the Veteran 
reports that he was diagnosed with bipolar disorder after 
falling out of a truck and hitting his head with his M-60.  
However, the Board notes that the claims file at the time of 
the August 2004 denial reflected the contention that his 
disorder had its onset in service and included similar 
assertions.  Thus, while the Veteran is certainly competent 
to report the date of onset of his symptomatology, such 
assertions are essentially cumulative of evidence already of 
record at the time of the last denial, and do not raise a 
reasonable possibility of substantiating the claim.

The Board has considered whether the lay statements from the 
Veteran's fellow servicemember and acquaintances regarding 
his bipolar disorder constitute new and material evidence.  
The Board concludes they do not.  The Board notes that the 
lay statements except for the fellow servicemembers simply 
state that the Veteran's bipolar disorder has been an ongoing 
problem.  This information is cumulative of evidence in the 
claims file prior to August 2004 of continuing psychological 
problems, to include bipolar disorder.   

The fellow service member stated that the Veteran had anxiety 
reactions that were later diagnosed as bipolar disorder.  The 
Board recognizes that lay persons are competent to report 
observed symptoms, such as anxious behavior.  As noted, the 
Veteran himself reported such history on numerous occasions 
prior to the last final denial.  In addition, complaints of 
anxiety are noted in his service treatment records, which 
also reflect that he underwent psychiatric evaluation at that 
time, but these records were already of record at the time of 
the last denial.  Thus, while the fellow service member may 
be competent to describe observable symptoms, the Board finds 
the assertions of his fellow service member to be cumulative 
of previously received evidence.

Furthermore, to the extent that the service member is 
offering his own opinion that the Veteran's in-service 
symptoms are related to his subsequently diagnosed bipolar 
disorder, the Board notes that, as a layperson, the fellow 
servicemember, is not competent to attribute symptoms he 
observed to a specific underlying psychiatric disorder.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the service member's lay belief that the Veteran had bipolar 
disorder in service can serve to establish the onset of a 
psychiatric disorder in service or to link any psychiatric 
disorder to the Veteran's service so as to constitute new and 
material evidence.  See generally Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

In short, the additional treatment records and lay statements 
of the Veteran and others either fail to relate to an 
unestablished fact necessary to substantiate the claim, or 
are essentially cumulative and redundant of the evidence of 
record at the time of the last prior final denial.  
Accordingly, the additional evidence received since August 
2004 is not new and material and the claim may not be 
reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bipolar disorder has 
not been received and, therefore, the claim is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


